Case 18-11866      Doc 43    Filed 09/11/20 Entered 09/11/20 15:22:24            Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In re the matter of                                    CHAPTER 13 (Joliet)

        Richard W. Voight, Jr.                          NO. 18 B 11866

                Debtors.                                Judge LaShonda A. Hunt

             AGREED ORDER CONDITIONING AUTOMATIC STAY

        This cause coming on to be heard on the Motion by Ford Motor Credit Company
 LLC, due and proper notice having been given, and the Court being fully advised;
        IT IS HEREBY ORDERED that, if at any time during the pendency of this
 Chapter 13 case the Debtor's payments to Ford Motor Credit Company LLC under the
 terms of the underlying retail installment contract accrues a default equal to $800.00 or
 more, or if at any time the Debtor's 2017 Ford Escape, VIN 1FMCUOG9OHTJFIO564 is
 not covered by collision and comprehensive insurance naming Ford Motor Credit
 Company LLC, as the loss-payee thereof, then and in that event counsel for Ford Motor
 Credit Company LLC, may send notice of said payment default or insurance default to
 the Debtors and Debtors' attorney. Then, if said payment default or insurance default is
 not completely cured within fourteen days of the mailing of the aforesaid notice, with
 proof of said cure being provided to Sherman & Purcell LLP, then and in that event the
 restraining provisions of Section 362 of the Bankruptcy Code shall be automatically
  modified without further, hearing, or Order, to permit Ford Motor Credit Company LLC,
 to take possession of and foreclose its security interest a certain 2017 Ford Escape, VIN
  1FMCUOG9OIIUF1O564, upon filing a notice of termination of the stay with the Court.

                                                                                             SMB

  Counsel for Debtoi                           Enter:

 Is! Christopher H. Purcell
 Christopher Purcell                             Bankruptcy Judge
 Sherman & Purcell LLP
 112 Cary Street
                                                09/11/2020
 Cary, Illinois 60013                    Dated:
 Shermlawl3@ao1.com
 Attorney for Ford Motor Credit Company LLC
Case 18-11866   Doc 43   Filed 09/11/20 Entered 09/11/20 15:22:24   Desc Main
                           Document     Page 2 of 2
